Citation Nr: 1120644	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2010, the Board remanded the issues of entitlement to service connection for a lumbar spine disability and a cervical spine disability for additional development.  In a January 2011 rating decision, the RO granted service connection for a lumbar spine disability.  Thus, the issue of service connection for a lumbar spine disability, which was previously before the Board, was granted on remand and is no longer before the Board.

The issue of entitlement to service connection for a cervical spine disability is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

Although the Board regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires additional development.

The Veteran, in written statements, contends that his current cervical spine disability is the result of an injury that occurred five months prior to his separation from service.  He acknowledges that in the five month period prior to separation, no complaints related to that injury were noted in the service medical records.  Alternatively, the Veteran has asserted that he injured his cervical spine in the same fall which caused his service-connected low back injury.

Service medical records do not show any complaints, diagnosis, or treatment for any cervical spine condition.  A March 1971 separation examination was negative for complaints or clinical findings related to the cervical spine.

Post service records show complaints of and treatment for low back pain since 1976.  Private medical and employment records dated between 1976 and 1991 show ongoing treatment for both work-related and non-work-related low back injuries.  They are negative for complaints related to the cervical spine.  Similarly, private records dated in 1995 also show treatment for the low back but are negative for cervical spine complaints.  The first post-service evidence of cervical spine complaints is a November 1997 private medical record showing a diagnosis of cervical stenosis with associated cervical radiculitis.  

Thereafter, the record shows that in July 1999, the Veteran presented to VA with complaints of neck pain radiating to the right shoulder and elbow and occasional numbness of the right hand.  He reported that the condition slowly started four years prior and had progressively worsened since that time, especially during the night.  Examination of the cervical spine revealed no definite tenderness, but mild paracervical spasms were noted on both sides of the cervical spine.  Range of motion testing was normal, although the Veteran reported a clinching pain on the right side with head rotation.  The Veteran was diagnosed with cervicalgia.  VA treatment records show that from September 1999 to November 1999, the Veteran attended physical therapy for his diagnosed chronic neck pain or cervicalgia.  In November 2000, following further complaints of neck pain, an X-ray revealed minimal degenerative changes in the cervical spine.  Both VA and private treatment records show continued treatment for cervical spine pain.  A September 2007 private imaging report shows a history of neck pain, left shoulder pain, and a motor vehicle accident in May 2007.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate examination or notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was previously afforded a VA examination in May 2010 to address the etiology of his cervical spine disability.  The VA examiner diagnosed cervical strain and opined that the Veteran's cervical spine disability was less likely as not related to his active service.  However, the examiner did not provide an adequate rationale for that opinion, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Specifically, the examiner did not address the Veteran's lay statements of an in-service neck injury and continuity of cervical spine symptoms post service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Accordingly, the Board finds that the May 2010 opinion, standing alone, is inadequate for rating purposes.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds it necessary to remand for an examination and etiological opinion in order to comply with the terms of its prior remand and to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Next, a review of the record shows that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Specifically, February 2004 correspondence from the Veteran regarding an unrelated overpayment issue indicates that he began receiving Social Security benefits in December 2002.  Based on the Veteran's birthdate, it does not appear that the Veteran was eligible for benefits based on age at that time.  Therefore, it is likely that SSA benefits were granted based, at least in part, on disability.  However, no SSA records have been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be pertinent to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).  Therefore, the decision and the medical records upon which an award of SSA benefits is predicated should be obtained on remand.

In addition, there appear to be outstanding VA treatment records.  The record shows that the Veteran receives ongoing VA treatment for various disabilities, including his cervical spine disability, but no VA records dated after October 2008 have been associated with the claims file.  In addition, it is unclear whether records have been requested from all relevant VA medical centers.  As it appears that there may be outstanding VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, relevant private medical records appear to be outstanding.  The record shows that the Veteran received private treatment for a cervical spine condition in the 1990s, as reported during January 1999 VA treatment.  The claims file contains the second page of a November 1997 private medical record showing a diagnosis of cervical stenosis with associated cervical radiculitis.  However, the first page of that report has not been associated with the claims file.  The record also contains private records showing treatment for the back, generally, in June 1992, and the low back in August 1995 and October 1995.  However, the June 1992 record does not appear to be complete, and it references earlier private treatment for unspecified back problems for which no records have been associated.  Similarly, private imaging reports dated in September 2007 and December 2008 indicate treatment with private providers for which no records have been associated with the claims file.  In fact, it appears that the only private medical records in the claims file have been submitted directly by the Veteran, and not requested by the RO.  As the Veteran has put the VA on notice that private records exist pertaining to his cervical spine disorder, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and request that agency to provide a copy of the decision granting the Veteran benefits and the medical records upon which the decision was based.

2. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder private medical records from any private medical provider who treated the Veteran for a spine disability, to include Phoebe Putney Memorial Hospital; The Hughston Orthopaedic Clinic, P.C.; Orthopedic Associates; Dr. Robert Pilcher; Albany Arthritis & Orthopaedic Center; and Dr. Clarence Calhoun.  All attempts to secure those records must be documented in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records are unavailable.  Then, notify the Veteran and associate the notice in the record.  

3. Obtain and associate with the claims folder all medical records from the Carl Vinson VA Medical Center dated from November 2008, and all medical records from the Atlanta VA Medical Center and the Charlie Norwood Medical Center dated from January 1999.

4. After the above development is completed, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his cervical spine disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service medical records, which are negative for complaints and treatment of the cervical spine; private medical and employment records dated from 1976 to 1991, which show treatment for a low back disability but are negative for treatment related to the cervical spine; a private medical record dated in 1997 showing a diagnosis of cervical stenosis with associated cervical radiculitis; and, VA medical records, including a July 1999 record in which the Veteran reported an onset of neck pain four years prior.  The VA examiner should also consider any lay evidence asserting a continuity of symptomatology of cervical spine problems since active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner specifically opine as to whether it is it at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disability first manifested during active service, or is otherwise related to active service?  If the Veteran's cervical spine disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  The examiner should consider the Veteran's lay statements as to incurrence of injury and continuity of symptomatology, but should support any opinion with a stated rationale.

5. Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

